Case: 15-10710   Date Filed: 09/03/2015   Page: 1 of 7


                                                                    [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10710
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:14-cr-00055-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

WAYNE WALKER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 3, 2015)

Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
                Case: 15-10710    Date Filed: 09/03/2015   Page: 2 of 7


         Wayne Walker entered a conditional guilty plea to one count of

manufacturing counterfeit United States currency in violation of 18 U.S.C. § 471.

He appeals the district court’s denial of his motion to suppress. He contends that

the officers who found counterfeit bills in his home did not comply with the

“knock and talk” exception to the Fourth Amendment’s warrant requirement and

acted unreasonably by going to his house at 5:04 a.m.

                                          I.

         Officer Jason Douglas and Sergeant Travis Douglas were working the night

shift on February 28, 2014. Because Officer Douglas had received information

that Michael Upshaw, who had an outstanding warrant, could be found at Walker’s

house, the two officers visited it that night and again in the early hours of March 1.

         Walker’s house is located at the corner of Georgia Highway 49 and 111

Moore Place in Macon, Georgia. The back of the house faces Highway 49 while

the side of the house faces Moore Place (another road). The house sits about 100

feet from Moore Place. A gravel driveway runs from Moore Place and goes

directly under a metal carport that sits about 30 feet from the main door to the

house (there is also a second door to the house). The carport is entirely open on all

sides but covered by a metal roof. It is supported by five poles on each of two

sides.




                                          2
              Case: 15-10710     Date Filed: 09/03/2015    Page: 3 of 7


      The officers first went to Walker’s house at 9:00 p.m. on February 28. They

knocked at the main door and the other door but no one answered. They left and

returned at 11:00 p.m. Again they knocked and again no one answered. The

officers noticed that parked in the open-sided carport was a Honda Civic that had

not been there when they were at the house earlier.

      The officers drove past the house again a little after 5:00 a.m. the following

morning. They noticed that some house lights were on and the dome light inside

the Honda Civic was now on. As they approached the car they saw a person inside

with his head resting on the steering wheel. The officers testified that they were

trying to figure out who was in the car and whether the person was alright.

Sergeant Douglas therefore knocked on the car window, asked the person whether

he was alright, and then asked him to step out of the car. The person in the car

turned out to be Walker. The officers told Walker that they were looking for

Upshaw. Walker said that Upshaw was not at the house and, without being asked,

told the officers that they “were more than welcome” to come in and look for him.

Upon entering the house, Officer Douglas began searching for Upshaw. He saw

counterfeit $100 bills printed on white sheets of paper sitting on a shelf in plain

view. The officers did not find Upshaw, but they did decide that they had probable

cause to arrest Walker for the counterfeit currency.

                                          II.


                                           3
               Case: 15-10710     Date Filed: 09/03/2015     Page: 4 of 7


        Walker contends that the district court should have suppressed the evidence

of counterfeit money that the officers found in his home because their search was

illegal. “A motion to suppress evidence presents a mixed question of law and

fact.” United States v. Lewis, 674 F.3d 1298, 1302 (11th Cir. 2012). We review

the district court’s factfindings for clear error and its “application of the law to the

facts de novo.” Id. at 1302–03. We construe all facts in the light most favorable to

the party who prevailed in the district court and give “substantial deference to the

factfinder’s credibility determinations, both explicit and implicit.” Id. at 1303.

        The “ultimate touchstone of the Fourth Amendment is reasonableness.”

Brigham City v. Stuart, 547 U.S. 398, 403, 126 S. Ct. 1943, 1947 (2006). Because

the home and the curtilage surrounding it is a “constitutionally protected area,”

Florida v. Jardines, ___ U.S. ___, 133 S. Ct. 1409, 1415–16 (2013), it is

“presumptively unreasonable” to search a home or its curtilage without a warrant.

Under the “knock and talk” exception, however, a “police officer not armed with a

warrant may approach a home and knock, precisely because that is no more than

any private citizen may do.” Id. at 1416 (quotation marks omitted). That

exception is based on the “implicit license” that all individuals (including police

officers) have to “approach [a] home by the front path, knock promptly, wait

briefly to be received, and then (absent invitation to linger longer) leave.” Id. at

1415.


                                            4
              Case: 15-10710      Date Filed: 09/03/2015   Page: 5 of 7


      The scope of the knock and talk exception is limited in two respects. First, it

ceases where an officer’s behavior “objectively reveals a purpose to conduct a

search.” Id. at 1416–17 (holding that using a police dog to sniff for drugs on the

front porch “in hopes of discovering incriminating evidence” exceeds the scope of

the knock and talk exception). Second, the exception is geographically limited to

the front door or a “minor departure” from it. United States v. Taylor, 458 F.3d

1201, 1204–05 (11th Cir. 2006).

      Walker contends that the officers exceeded the scope of the knock and talk

exception because they conducted an investigatory search when they approached

his vehicle. They did not, for two reasons. First, the officers’ behavior did not

objectively reveal a purpose to search. As their earlier visits to the house

indicated, the officers were trying to find someone to talk to about Upshaw’s

whereabouts. The officers did not approach Walker with the purpose of

“discovering incriminating evidence” — just to speak with the homeowner, which

is conduct that falls squarely within the scope of the knock and talk exception.

Jardines, 131 S. Ct. at 1416. Walker asserts that the officers were engaged in a

search because they did not know that he was in the vehicle when they approached

it. They knew, however, that a dome light was on, which indicated that a person

might well be inside, and that fact was confirmed when they approached the car.

An officer may not know that a homeowner is inside a home when knocking on the


                                          5
              Case: 15-10710        Date Filed: 09/03/2015   Page: 6 of 7


door, but the knock and talk exception permits knocking on the door to find out.

See Jardines, 131 S. Ct. at 1415.

      Second, approaching Walker’s vehicle parked inside of his open-sided

carport, instead of going to his front door, did not exceed the geographic limit on

the knock and talk exception. A “small departure from the front door . . . when

seeking to contact the occupants” is permissible. Taylor, 458 F.3d 1205 (citation

and quotation marks omitted); cf. Coffin v. Brandau, 642 F.3d 999, 1012 (11th Cir.

2011) (contrasting a garage attached to a home and enclosed by three walls and a

door with a carport that is open and exposed to the public in deciding whether an

officer’s entry into the garage violated the Fourth Amendment). The carport was

located right next to the house and the officers entered it because they had reason

to believe the house’s occupant was sitting in the car parked inside. They did not

exceed the scope of the knock and talk exception.

      Walker also contends that going to someone’s house before sunrise to knock

on the door is unreasonable and exceeds the implied invitation that underlies the

knock and talk exception. That contention fails in light of all the circumstances

surrounding the officers’ actions. They had already visited the house twice to

speak with its owner. When they arrived the third time at 5:04 a.m. and saw a light

on inside the vehicle, it was not unreasonable to think that someone was inside it.

Although many people might normally be asleep at that early hour, the light on in


                                            6
                Case: 15-10710       Date Filed: 09/03/2015       Page: 7 of 7


the car indicated otherwise. The officers also saw lights on in the house. They did

not act unreasonably by approaching the vehicle, tapping on the window, and

asking Walker to step out. 1 Because their conduct was reasonable, the officers

complied with the Fourth Amendment. See Brigham City, 547 U.S. at 403, 406–

07, 126 S. Ct. at 1947, 1949. The district court therefore did not err in denying

Walker’s motion to suppress the evidence of counterfeit currency found in the

home.

        AFFIRMED.




        1
         Walker argues that under Brigham City v. Stuart, 547 U.S. 398, 126 S. Ct. 1943 (2006),
any warrantless entry into the home or curtilage that occurs in the wee hours of the morning must
be accompanied by exigent circumstances. That decision held that police officers’ warrantless
search of a home at 3:00 a.m. was reasonable because exigent circumstances existed. Id. at 403–
07, 126 S. Ct. at 1947–49. It did not hold, however, that exigent circumstances must exist for a
warrantless early morning knock and talk, which is not considered a search.
                                               7